DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-28 are all the claims pending in the application. Claims 1-5, 7, 10-11, 15, and 18-28 are rejected. Claims 6, 8-9, 12-14, and 16-17 are objected to. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 12-14, 16, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the at least one anatomical feature”, the scope of which includes singular and plural anatomical features. However, the recitation of claim 2 (from which claim 3 depends) which apparently provides antecedent basis for this limitation only includes plural “anatomical features”. The Examiner proposes amending either claim 2 or claim 3 to correct this inconsistency.
Claim 4 recites “the at least one anatomical feature”, the scope of which includes singular and plural anatomical features. However, the recitation of claim 2 (from which claim 4 depends) which apparently provides antecedent basis for this limitation only includes plural “anatomical 
Claim 12 recites “the candidate anomalous objects”. However, the recitation of claim 1 (from which claim 12 depends) which apparently provides antecedent basis for this limitation includes both singular and plural – “at least one candidate anomalous object”. The Examiner proposes amending either claim 1 or claim 12 to correct this inconsistency.
Claim 13 recites “an actual anomaly” twice. It is unclear whether these limitations refer to one another and/or the previously recited “actual anomaly” of claim 12 (from which claim 13 depends).
Claim 14 is rejected by virtue of its dependency on claims 12 and 13. 
Claim 16 recites “the viewing angle”. There is insufficient antecedent basis for this limitation in the claims. 
Claim 26 recites “computing at least one presentation parameter”. It is unclear whether this parameter is the same or different from the identically recited “at least one presentation parameter” of claim 25 (from which claim 26 depends).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 10-11, 15, and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0342060 to Yao et al. (hereinafter “Yao”) in view of U.S. Patent Application Publication No. 2021/0004960 to Groth et al. (hereinafter “Groth”). 
As to independent claim 1, Yao discloses a computed implemented method of automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual (Abstract and [0139] discloses that Yao is directed to detecting an abnormality in a medical scan and automatically displaying the abnormality in a manner that provides optimal contrast and context and otherwise optimally presents the abnormality in an output image), comprising: providing anatomical imaging data of the target individual acquired by an anatomical imaging device; analyzing the anatomical imaging data by a detection classifier for detecting at least one candidate anomalous object of the anatomical imaging data and computed associated location thereof ([0054-0065] discloses that medical scan image data 410 is input to an abnormality classifier which detects each abnormality and a location thereof; see Fig. 13E); computing at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and generating according to the at least one presentation parameter, an adapted presentation of the sub-set of the anatomical imaging data including the at least one candidate anomalous object ([0066, 138-141] discloses automatically determining display parameter data 470 which indicate an optimal or preferred 
Yao discloses a computer vision model that is trained on a plurality of training scans to generate abnormality annotation data 442 which includes location data and classification data for each of a plurality of abnormalities, as well as, visualization data that facilitates display of the abnormalities ([0101]). Although this suggests that the display parameters are also derived from the trained computer vision model, Yao’s description of the training focuses on the classification and localization of the abnormalities rather than the display parameter generation. That is, Yao does not expressly disclose that the presentation parameter is computed by a presentation parameter classifier. 
Groth, like Yao, is directed to determining a particular view of an anatomical location of interest, for example a location of a lesion or abnormality, and displaying an output image of the anatomical structure in medical image data in accordance with the determined particular perspective (Abstract and [0032]). In particular, Groth discloses determining a medical abnormality of an anatomical region of interest, and using a deep learning classifier to identify the optimal perspective ([0117-0130]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao to use a trained classifier to identify the optimal presentation parameters, as taught by Groth, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to arrive at the optimal view. 
As to claim 2, the proposed combination of Yao and Groth further teaches that the presentation parameter classifier further computes the at least one presentation parameter according to at least one neighboring anatomical feature indicative of anatomical features located in proximity to the candidate anomalous object ([0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure containing the abnormality is determined for identifying the optimal view, for example, by model-based segmentation of the anatomical structure). 
As to claim 3, the proposed combination of Yao and Groth further teaches that the at least one anatomical feature indicative of neighboring anatomical features located in proximity to the candidate anomalous objects is selected from the group consisting of: organ within which the respective candidate anomalous object is located, tissue type within which the respective candidate anomalous object is located, and normal predefined anatomical landmark in proximity to the respective candidate anomalous object ([0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart) containing the abnormality is segmented to determine the optimal view).
As to claim 4, the proposed combination of Yao and Groth further teaches that the at least one anatomical feature indicative of neighboring anatomical features located in proximity to each respective candidate anomalous objects is computed by a segmentation classifier that segments a patch of the anatomical imaging data that includes the respective candidate anomalous object
As to claim 5, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter comprises dimensions of the sub-set of the anatomical imaging data including the at least one candidate anomalous object, the dimensions selected according to the at least one neighboring anatomical feature ([0066, 0108, 0287, 0318] of Yao discloses cropping the image to display a window (inherently having dimensions) including the abnormality; [0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart) containing the abnormality is segmented to determine the optimal view; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).
As to claim 7, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter comprises a scale factor for enlarging the sub-set of the anatomical imaging data including the at least one candidate anomalous object, the scale factor is selected according to the at least one neighboring anatomical feature ([0108, 0138] of Yao discloses that the optimal view is determined as a zoomed-in and cropped image of the abnormality; [0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart) containing the abnormality is segmented to determine the optimal view; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).
As to claim 10, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter comprises a value of a CT window selected according to the at least one neighboring anatomical feature ([0066, 0108] of Yao discloses cropping the image to according to a Hounsfield window including the abnormality, the window having upper and lower CT density value cutoffs; [0117-0119, 0133-0135] of Groth discloses that the 
As to claim 11, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter is selected for improving visual inspection of the at least one candidate anomalous object relative to neighboring anatomical features, for classification of the at least one candidate anomalous object as an anomaly ([0066, 0102-0103] of Yao discloses that the display settings are selected to optimize the view for the user who can provide feedback regarding the abnormality annotation; [0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart) containing the abnormality is segmented to determine the optimal view; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).
As to claim 15, the proposed combination of Yao and Groth further teaches that a unique set of presentation parameters is computed independently for each respective candidate anomalous object according to respective corresponding sub-set of the anatomical imaging data, and wherein a unique adapted presentation is computed independent for each respective candidate anomalous object according to respective corresponding unique set of presentation parameters ([0066, 138-141] discloses automatically determining display parameter data 470 which indicate an optimal or preferred display of each abnormality and displaying a cropped image of the abnormality according to the determined display parameters in order to optimally present the abnormality in the output image).
As to claim 18, the proposed combination of Yao and Groth further teaches computing a segmentation of the at least one candidate anomalous object, and wherein the at least one presentation parameter is selected according to the segmentation of the at least one candidate anomalous object ([0117-0119, 0133-0135] of Groth discloses that the abnormality is detected, and the anatomical structure (e.g., the heart) containing the abnormality is segmented using model-based segmentation to determine the optimal view).
As to claim 19, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter is selected from the group consisting of: removing neighboring anatomical features located externally to the boundaries of the segmented at least one candidate anomalous object, coloring the segmented at least one candidate anomalous object with at least one color, highlighting the segmented at least one candidate anomalous object, extracting the segmented at least one candidate anomalous object, and skeletonization of the segmented at least one candidate anomalous object ([0108] of Yao discloses that the displaying of the abnormalities includes highlighting them using color). 
As to claim 20, the proposed combination of Yao and Groth further teaches obtaining from a reference dataset, at least one reference anatomical imaging data including at least one reference anomalous object correlated to the detected at least one candidate anomalous object; wherein the at least one presentation parameter is selected according to the at least one reference anatomical imaging data; and wherein the adapted presentation of the sub-set of the anatomical imaging data is presented in association with a presentation of the at least one reference anatomical image
As to claim 21, the proposed combination of Yao and Groth further teaches that the at least one presentation parameter of the sub-set of the anatomical imaging data including the at least one candidate anomalous object are obtained according to corresponding stored presentation parameters associated with the at least one reference anatomical imaging data ([0066-0072, 0126-0141] of Yao discloses obtaining a plurality of similar scans which include the detected abnormalities, determining the display settings according to the display settings of the similar scans, and displaying the new imaging data with the detected abnormalities alongside the similar scans).
As to claim 22, the proposed combination of Yao and Groth further teaches that the presentation of the at least one reference anatomical image is generated using the at least one presentation parameter computed for of the sub-set of the anatomical imaging data including the at least one candidate anomalous object ([0066-0072, 0126-0141] of Yao discloses obtaining a plurality of similar scans which include the detected abnormalities, determining the optimal display settings for the new imaging data, and displaying the new imaging data with the detected abnormalities alongside the similar scans with matching display settings).
As to claim 23, the proposed combination of Yao and Groth further teaches that the imaging data comprises 3D imaging data acquired by a 3D imaging device (Abstract and [0050, 0054-0055] of Yao discloses that the imaging data is 3D imaging data received from CT, MRI, PET, or Ultrasound). 
As to claim 24, the proposed combination of Yao and Groth further teaches that the 3D imaging device is selected from the group consisting of: computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), and ultrasound (US) (Abstract and [0050, 0054-0055] of Yao discloses that the imaging data is 3D imaging data received from CT, MRI, PET, or Ultrasound).

As to independent claim 25, Yao discloses a computer implemented method of training for computing at least one presentation parameter (Abstract and [0139] discloses that Yao is directed to detecting an abnormality in a medical scan and automatically displaying the abnormality in a manner that provides optimal contrast and context and otherwise optimally presents the abnormality in an output image; [0253] discloses training a computer vision-based learning algorithm to perform the disclosed steps), comprising: providing respective training anatomical imaging data for each of a plurality of sample individuals ([0255-0262] discloses a training set of medical scans for a variety of patients and abnormalities); computing by a detection classifier, for each respective anatomical imaging data, an indication of at least one candidate anomalous object and associated location thereof ([0054-0065] discloses that medical scan image data 410 is input to an abnormality classifier which detects each abnormality and a location thereof; see Fig. 13E); providing, for each respective anatomical imaging data, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and computing at least one presentation parameter for a target anatomical imaging data of a target individual when an indication of at least one candidate anomalous object and associated location thereof computed for the target anatomical imaging data is provided as input ([0066, 138-141] discloses automatically determining display parameter data 470 which indicate an optimal or preferred display of each abnormality and displaying a cropped image of the abnormality 
Yao discloses a computer vision model that is trained on a plurality of training scans to generate abnormality annotation data 442 which includes location data and classification data for each of a plurality of abnormalities, as well as, visualization data that facilitates display of the abnormalities ([0101]). Although this suggests that the display parameters are also derived from the trained computer vision model, Yao’s description of the training focuses on the classification and localization of the abnormalities rather than the display parameter generation. That is, Yao does not expressly disclose a presentation parameter classifier, applying the detection classifier to the training anatomical image data to detect at least one training candidate anomalous object, or training the presentation parameter classifier for computing the presentation parameter for target anatomical imaging data input to the presentation parameter classifier. 
Groth, like Yao, is directed to determining a particular view of an anatomical location of interest, for example a location of a lesion or abnormality, and displaying an output image of the anatomical structure in medical image data in accordance with the determined particular perspective (Abstract and [0032]). In particular, Groth discloses determining a medical abnormality of an anatomical region of interest, and using a deep learning classifier to identify the optimal perspective ([0117-0130]). Groth discloses training the deep learning classifier based on 2D training images together with data characterizing the viewpoint (Id). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao to include a distinct deep-learning classifier for deriving the display parameters, and to train the classifier using training images (similar to those 
As to claim 26, the proposed combination of Yao and Groth further teaches providing at least one neighboring anatomical feature indicative of anatomical features located in proximity to the candidate anomalous object, and training the presentation parameter classifier for computing at least one presentation parameter when an indication of the at least one neighboring anatomical feature indicative of anatomical features located in proximity to the candidate anomalous object is further provided as input into the presentation parameter classifier ([0058, 0066] of Yao discloses that the determination of the optimal display parameters is based on abnormality annotation data which includes information relative to the anatomical feature on which the abnormality is present; [0117-0130] of Groth discloses using a trained deep learning classifier to identify the optimal perspective; the reasons for combining the references are analogous to those discussed above in conjunction with claim 25). 

Independent claim 27 recites a system for automatically generating an adapted presentation of at least one candidate anomalous object detected from anatomical imaging data of a target individual (Abstract and [0139] discloses that Yao is directed to detecting an abnormality in a medical scan and automatically displaying the abnormality in a manner that provides optimal contrast and context and otherwise optimally presents the abnormality in an output image), comprising: at least one hardware processor; and a non-transitory memory having stored thereon a code for execution by the at least one hardware processor, the code comprising instructions for ([0253] of Yao discloses a processor and a memory that stores executable instructions which cause the processor to perform the disclosed algorithm) performing the steps recited in the method of independent claim 1. Accordingly, claim 27 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 
As to claim 28, the proposed combination of Yao and Groth further teaches code instructions for: obtaining respective training anatomical imaging data for each of a plurality of sample individuals; computing by a detection classifier, for each respective training anatomical imaging data, an indication of at least one training candidate anomalous object and associated location thereof; obtaining, for each respective training anatomical imaging data, at least one training presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and training the presentation parameter classifier for computing at least one presentation parameter for a target anatomical imaging data of a target individual when an indication of at least one candidate anomalous object and associated location thereof computed for the target anatomical imaging data is provided as input into the presentation parameter classifier ([0255-0262] of Yao discloses a training set of medical scans for a variety of patients and abnormalities; ([0054-0065] of Yao discloses that medical scan image data 410 is input to an abnormality classifier which detects each abnormality and a location thereof; see Fig. 13E; [0066, 138-141] of Yao discloses automatically determining display parameter data 470 which indicate an optimal or preferred display of each abnormality and displaying a cropped image of the abnormality according to the determined display parameters in order to optimally .

Allowable Subject Matter
Claims 6, 8-9, 12-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geiger (U.S. Patent Application Publication No. 2018/0271460) is directed to a machine learning model used to determine visualization parameters for a medical image of a patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663